Citation Nr: 1717948	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  08-23 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.

2.  Entitlement to service connection for substance abuse.  



REPRESENTATION

The Veteran represented by:  Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to April 1972.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of this appeal was later transferred to the VA RO in Louisville, Kentucky.  

In October 2010, the Veteran testified at a Travel Board hearing before a Veterans Law Judge; a transcript of the hearing is of record.  In July 2012, the Veteran was notified that the Veterans Law Judge who conducted the hearing was no longer employed at the Board, and he was offered the opportunity for another hearing.  The Veteran declined a second hearing, and requested that his case be considered based on the evidence of record.

In an August 2013 action, the Board denied the Veteran service connection for bipolar disorder and substance abuse, and for an acquired psychiatric disorder other than bipolar disorder, to include PTSD.  The Veteran subsequently appealed this determination to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2014 Order, the Court granted a Joint Motion for Remand (Joint Motion) which vacated the Board's August 2013 service connection denials and returned those issues to the Board for further consideration based on the VA's failure to adequately obtain the Veteran's VA medical records or make a finding of unavailability.  See Joint Motion at 2-3.  

In June 2016, when the matter was last before the Board, it was remanded to ensure that the Agency of Original Jurisdiction (AOJ) would make proper attempts to inform the Veteran that, pursuant to the Joint Motion, some records from the Danville VAMC from the period from 1973 to 1996 were obtained in the form of hospital summaries documenting substance abuse and mental health inpatient treatment during June 1979; from June to July 1979; from December 1982 to February 1983; and from February 1986 to March 1986.  Additionally, the Board remanded for any VA records of treatment or evaluation for mental health disorder or substance abuse related disorder dated since March 2014.  

Since that remand, a review of the Veteran's VBMS and Virtual VA file reveals that the AOJ has obtained updated medical records through May 2016 which show that the VA Medical Centers in El Dorado, AR and El Paso, TX have been unable to reach the Veteran via phone or mail.  This is consistent with attempts made by the AOJ, which has made numerous efforts to contact the Veteran at various addresses and phone numbers obtained through VA records, Social Security Administration (SSA), and a commercial vendor.  Specifically, the Board notes that the VA has made several attempts to contact the Veteran at addresses in the following cities and received a response that correspondence was undeliverable: Crayne, KY, Citrus, FL, Lebanon, MO.  The AOJ also contacted the Veteran's representative and received the same contact information already on file which included a disconnected phone number.  

"In the normal course of events, it is the burden of the veteran to keep the VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (Vet. App. 1993).  While the VA has requested records and other information from the Veteran in correspondence to which the Veteran has not replied, and the Veteran has not kept the VA appraised as to his whereabouts, the Board makes no determination as to whether this claim has been abandoned.  See 38 C.F.R. § 3.158 (2016).  Since the VA has obtained available treatment records identified in the Joint motion and made substantial efforts to contact the Veteran to convey this information, all requested development has been achieved.  Thus, the Board's remand instructions have been complied with and the Board finds that the matter may be decided based upon the present record. See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that any current psychiatric disorder is related to the Veteran's active military service or events therein.  

2.  Service connection for polysubstance abuse is prohibited as a matter of law.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, major depressive disorder, and panic disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2016).

2.  Entitlement to direct or primary service connection for polysubstance abuse is prohibited as a matter of law.  38 U.S.C.A. § 105(a); 38 C.F.R. 
§ 3.301(a) (2016). 








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  

After the claim was received, the RO sent letters to the Veteran in August 2006, February 2009, October 2009, January 2011, and October 2012, which informed of the evidence needed to substantiate his claim and of the division of responsibilities in obtaining such evidence.  Additionally, the VA has attempted to communicate with the Veteran as to subsequent developments and evidence obtained in the case as discussed in the Introduction section above.  The duty to notify is satisfied. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159 (c). The claims file contains the Veteran's service treatment records, private treatment records, SSA records, and now that all development after the remand and Joint Motion has been completed, all available VA medical records.  The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Veteran was provided with several VA examinations, the most recent of which was in February 2013.  The February 2013 examination noted a review of the Veteran's medical history and file, and provided a detailed explanation of the examiner's evaluation of the Veteran's disability picture, including a discussion of other diagnosis the Veteran had previously received.  The Board finds that the VA examinations provided are adequate under the law.

The Veteran was also provided the opportunity to testify at a hearing before the Board in October 2010.  The Veterans Law Judge fulfilled VA's duties under 38 C.F.R. § 3.103, and neither the appellant nor his representative has argued otherwise.  Moreover, as previously noted, the Veteran was offered an opportunity for a second hearing because the Veterans Law Judge who had held the prior hearing had retired, however, the Veteran declined.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.10.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims and the Board remanded after the Veteran's hearing to conduct further development.


Laws and Regulations

The Veteran seeks service connection for PTSD, bipolar disorder and substance abuse, which he believes are related to his military service.  As the weight of the competent evidence that the Veteran's claimed conditions are related to his military service is against the claims, they will be denied.  38 C.F.R. § 3.102. 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  See also 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In addition, as noted above, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).


Factual Background

The Veteran has claimed that he has a current psychiatric disability that is related to his military service.  Specifically, he has alleged that his psychiatric problems are the result of the following in-service events:  1) verbal and physical abuse during basic training and advanced individual training; 2) being assaulted and stabbed by three or four servicemen who he witnessed using or dealing drugs; 3) fear of climbing poles and being dropped by one of the men who assaulted him; and, 
4) being slipped LSD in his coffee.

The Veteran's service treatment records show that, during his June 1971 entrance examination, his psychiatric evaluation was normal, and he denied having any symptoms.  In August 1971, he had a headache that was classified as a probable tension headache.  In September 1971, the Veteran asked to speak to a medical officer concerning a personal problem.  Specifically, he claimed that he "could not take the Army" and wanted to see a psychiatrist.  The medical officer indicated that he spoke at length to the Veteran about the reality of his situation.  In March 1972, the Veteran also complained of a headache and a sore neck from falling off a pole.  The report of a March 1972 medical examination reflects that a psychiatric evaluation was normal at that time.  An April 1972 dental treatment record also indicates the Veteran complained of pain in tooth 19 after being struck.  There was no evidence of traumatic damage to the tooth. He had previously complained of pain in the same tooth in January 1972.  The service treatment records indicate that, two days later in April 1972, the Veteran complained of having pain in his jaw after being struck three days before.  He indicated on a form in April 1972 that there had been no change in his medical condition since the March 1972 examination.  The report of an October 1974 medical examination for reserve service reflects that the Veteran's psychiatric evaluation was again normal.  On the corresponding report of medical history, he indicated that he had had trouble falling asleep since 1971, but he denied having, or having ever had depression or excessive worry and nervous trouble of any sort.  

The Veteran's service personnel records indicate that he was absent without leave (AWOL) from an afternoon field wireman course in February 1972.  He was also AWOL for two days in March 1972 and was apprehended by a civilian police department.  He was counseled on his performance a few days later.  The Veteran was subsequently discharged for unsuitability under Article 635-212.  The discharge was recommended due to character and behavior disorders.  It was noted that the Veteran had a history of inadaptability due to emotional deficiencies, personality, and maturity, and he was not amenable to any form of punishment, retraining, or rehabilitation within the military setting.  Furthermore, his poor performance was noted to be the result of his character and behavior disorder.  His immaturity caused him to be AWOL or ignore stressful situations.  His behavior was not intentional, but was due to an incapacity to become a satisfactory soldier within the meaning of unsuitability.  It was noted that the Veteran had been subjected to non-judicial punishment twice under Article 15 of the Uniform Code of Military Justice.  A mental status evaluation was conducted in connection with his discharge in March 1972, and it was noted at that time that the Veteran did not have any psychological problems, but did have behavior and/or character disorder.  

Following his military service, the record shows that the Veteran has undergone some mental health related treatment at the VA for a significant period of time.  Records obtained pursuant to the Joint Motion from Danville VAMC from the period from 1973 to 1996 in the form of hospital summaries documenting substance abuse and mental health inpatient treatment during June 1979; from June to July 1979; from December 1982 to February 1983; and from February 1986 to March 1986 do not provide significant detail or insight for the board as to the etiology of the Veteran's disabilities. 

A May 1997 VA outpatient record reflects that the Veteran reported that he felt depressed most of his life, and the assessment was dysthymic disorder.  A March 1998 discharge summary also reflects that the Veteran had been followed at the outpatient clinic for depression since May 1997.  It was noted that he was admitted after having a fight with his wife and putting a gun into his mouth.  The discharge diagnoses were dysthymia superimposed with adjustment disorder with mixed emotional features and a history of substance abuse.  He had been feeling depression that was triggered by environmental stressors.  

A May 2001 VA outpatient treatment record reflects that the Veteran was referred for a substance abuse problem.  He reported that he had been diagnosed with bipolar disorder, but could not elaborate on his symptoms.  The assessment was cocaine dependence.  A note was made to rule out substance-induced mood disorder versus bipolar disorder.  In March 2002, he reported feeling somewhat down and lacking motivation.  He discussed being separated from his wife and going through a divorce.  He also talked about being abused as a child and when he was in the military.  The diagnosis was dysthymic disorder.  Later that month, he discussed the stress of being harassed by his estranged wife over money and his financial situation.  

An April 2003 VA outpatient treatment note reflects that the Veteran reported that his wife was physically abusive towards him.  Regarding his military service, he admitted that he did not serve in Vietnam, but often told people he was to try to convince them not to join the Army.  He said he could not go to Vietnam because he was an only child and this made him angry.  He said that he got into drugs and trouble and received a general discharge under honorable conditions.  During the interview, he appeared slightly "high," and he admitted to using marijuana.  He was diagnosed with major depressive disorder and polysubstance abuse.  In June 2003, the Veteran reported a history of legal problems with assault and battery charges, childhood sexual and physical abuse, alcohol and drug dependence, and psychiatric treatment for bipolar disorder.  Regarding his military service, he reported experiencing heavy combat in Vietnam from 1970 to 1972.  The assessment was major depressive disorder and polysubstance dependence.  A note was made to rule out PTSD.  In December 2004, the diagnoses were major depressive disorder and marijuana abuse.  July and September 2005 treatment records reflect that the Mississippi PTSD test was significant for Vietnam combat-related PTSD.  It was noted that the Veteran felt the need to protect himself and that he felt this was due to his severely abusive childhood, which was likely exacerbated by combat experience, and his abusive marriage of 18 years.  The diagnoses were PTSD and major depression.  

The Veteran underwent a psychological evaluation in September 2005 as part of a claim with the Social Security Administration (SSA).  He acknowledged that his past reports of having been in Vietnam were not true.  He also indicated that he had been discharged from the Army for being unable to adjust to Army life.  The examiner diagnosed the Veteran with anxiety disorder, not otherwise specified (NOS), dysthymic disorder, and polysubstance dependence, in full sustained remission, by report.  In November 2005, an Administrative Law Judge for SSA determined that the Veteran was disabled due to psychiatric and back disabilities.

A July 2006 VA outpatient treatment record reflects that the Veteran was diagnosed with PTSD, major depressive disorder, and marijuana abuse.  In February and September 2010, he was also diagnosed with anxiety disorder, NOS.  

A March 2008 VA mental health initial evaluation notes that the Veteran reported his PTSD diagnosis stemmed from 1972 incident in which he observed a drug deal occurring, and as a result, was attacked with a knife.  

A February 2010 VA outpatient treatment record also notes a diagnosis of anxiety disorder, NOS.

During the October 2010 Board hearing, the Veteran discussed his various military stressors.  He testified that he witnessed a drug deal in the bathroom and was threatened (Hearing Transcript (Tr.), pg. 9).  He claimed that he was harassed and stated that one of the men dropped him during a training exercise and he fell from a pole (Hearing Tr., pgs. 10-11).  He indicated he was afraid to return to the training class that afternoon and received his first AWOL charge (Hearing Tr., pg. 12).  He also testified that, while on weekend leave, the men jumped and stabbed him at a bar (Hearing Tr., pgs. 12-13).  He reported that two people (a prostitute and a drag queen) helped him and that he went AWOL for two days during this time period (Hearing Tr., pg. 13).  He further stated that he went to the dentist shortly after the assault to see if there was anything wrong with his teeth (Hearing Tr., pg. 14).  He testified that he was reprimanded and had to do 14 days of kitchen patrol.  In addition, he claimed that, during this time period, one of the individuals who assaulted him slipped acid/LSD into his coffee and that he had to be taken to the withdrawal clinic for drug abuse (Hearing Tr., pg. 15).  At the hearing, the Veteran also submitted written statements detailing his alleged stressors.

In the 2011 remand, the Board expressly found that the two of the Veteran's alleged stressors were verified.  In particular, it was conceded that the Veteran was attacked off-base and went AWOL for two days and that he went AWOL for two days due to a fear of harassment in training, to include climbing a pole.  The Board directed that a VA examiner provide an opinion regarding PTSD based on those stressors.  

A VA PTSD examination was conducted in April 2011; however, the Veteran's claims file was not available for the examiner to review.  The Veteran reported similar stressors as discussed during the October 2010 Board hearing.  The examiner diagnosed the Veteran with PTSD and depressive disorder, NOS.  The examiner stated that the Veteran met the criteria for PTSD and that symptoms of depression were variable.  The examiner also opined that the Veteran's psychiatric disorder was at least as likely as not related to his military service.  

In September 2011, the same VA examiner reviewed the claims file and provided an addendum opinion.  The examiner noted that, upon review of the extensive medical evidence, he had changed his opinion.  In reviewing the Veteran's service treatment records, the examiner noted that there was no mention of any traumatic incident.  He also noted the absence of nightmares or other symptoms related to this event from 2003 until he started treatment at the Marion VAMC.  In addition, recent evaluations did not note any kind of repressed memories or new memories.  Other than the Veteran's reports of sexual abuse, the examiner opined that the underlying medical record did not indicate that the Veteran's current account as the source of his PTSD was credible.  For these reasons, the examiner opined that the Veteran's diagnosis of PTSD was less likely than not caused by or a result of events during the Veteran's military service.  In so doing, he noted the inconsistency in the Veteran's reports and observed that it was only after his most recent denial of service connection that he transitioned to a different facility and presented with an account that had yet to be reported in at least a dozen behavioral medicine evaluations up until that point.  

In February 2012, the examiner provided another addendum.  He once again opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service event, injury, or illness.  He based this opinion on the Veteran's self-report of symptoms and their onset.  The examiner reiterated that, after reviewing the claims file and relevant medical records, there was insufficient evidence indicating a consistent connection between the reported symptoms of PTSD and military service beyond the Veteran's self-report.  Regarding the alleged assault, the examiner noted that this stressor was not reported until March 2008, despite numerous psychiatric and psychological examinations prior to this date.  The more significant evidence suggested that his symptoms were related to events outside of his military service.  The examiner also noted the Veteran's false reports that he was in combat in Vietnam and that the inconsistencies of his reports made it less likely that his symptoms were related to the account of the incident that he reported in service.  

In a September 2012 remand, the Board determined that the February 2011 VA examiner's opinion was inadequate.  The Board noted that it has previously found two of the Veteran's in-service stressors credible and verified, but that the examiner did not find the Veteran credible and seemed to base his opinion solely on this finding.  The Board also noted that the examiner did not clearly state what diagnoses were present, even though the evidence of record contained multiple diagnoses.  The examiner also did not provide etiological opinions for psychiatric diagnoses other than PTSD.  

In a January 2013 letter, Dr. H.H., a VA psychiatrist, stated that she had been treating the Veteran for a diagnosis of PTSD since February 2010.  She stated that the Veteran continued to have problems of hyperarousal, hypervigilance, anger outbursts, sporadic rage, exacerbated startle response, insomnia, nightmares, and avoidance behaviors.  She stated that that it was her recommendation that he "be granted the disability status for service-connected PTSD, which would enable him to better support himself and his family."  Dr. H.H. did not opine as to whether the Veteran's PTSD was related to his military service.  

The Veteran was afforded another VA mental health examination in February 2013.  After an extensive interview with the Veteran, review of the claims file, and discussion of the pertinent medical evidence, the examiner concluded that the it was less likely than not that the Veteran's current psychiatric diagnoses were related to the alleged incidents which the Veteran reported as having occurred in service.  

The examiner noted that the Veteran was very cooperative, and the interview notes are quite thorough.  The examiner reported, however, that the interview was very confusing because many times the details "did not match with what he has said at other times according to his record."  He was also administered the Minnesota Multiphasic Personality Inventory Form II (MMPI-II), the Personality Assessment Inventory (PAI), the Test of Memory Mistakes (TOMM), the Miller Forensic Assessment of Symptoms Test (M-FAST), the Structured Inventory of Malingered Symptomatology, and the Morel Emotional Numbing Test (MENT), and a past Personality Assessment Inventory that the Veteran had taken was also reviewed.

The examiner also noted that, on the psychometric instruments administered, the Veteran "in many, many cases produced results that are not interpretable because of a response bias effect."  He further stated the following: 

That is to say that, the [V]eteran appears to have approached much of the testing in such a way as to overstate the number, degree, or severity of various symptoms that he is reporting.  There are mathematical ways of calculating the probability that the [V]eteran deliberately overstated his symptoms and problems on the testing that he completed during the Compensation and Pension examination.  Using a reasonably conservative mathematical approach, it would appear that the likelihood that the [V]eteran knowingly overstated problems, symptoms, difficulties, etc., is far greater than 99%. ... [Therefore, in the examiner's judgment,] one of the main diagnoses that needs to come out of this assessment process is a diagnosis of malingering.  Malingering does not mean that the [V]eteran does not suffer from very real and important mental health problems.  That is not the case at all.  Based entirely on observation and clinical intuition, my best guess is that the diagnoses he received as far as the substance abuse disorders, the major depression and dysthymic disorder, even the panic disorder, are likely to be genuine disorders. Judging from his history, the claimed PTSD disorder simply does not make sense from a historical perspective, and in all likelihood the [V]eteran is reporting those symptoms when in fact he is not experiencing them, or is not experiencing disability due to whatever symptoms may resemble PTSD" 

The examiner reiterated his opinion as to the Veteran's current diagnoses and that he did not meet the criteria for bipolar disorder.  While he may have suffered from an adjustment order in the past, he did not exhibit current symptoms.  With regard to PTSD, the examiner indicated that the Veteran's self-report was unreliable based on psychometric instruments, but even if his stressors were conceded, the examiner stated that his symptoms did not "fit" with PTSD and that his symptoms were better explained by his history of major depression, history of alcohol dependence and polysubstance dependence, and panic disorder.  The examiner further opined that it was less likely than not that the Veteran exhibited symptoms and behaviors consistent with behavioral changes expected to follow from the claimed personal assault.  Finally, the examiner opined that it was less likely than not that any of the other diagnosed psychiatric disorders were incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran's symptoms were better explained as a consequence of the stress of the legal and financial impacts of his antisocial behavior and substance use rather than traumatic stressors.

Analysis

With consideration of the above, the Board notes that there has been some discrepancy regarding the Veteran's specific psychiatric diagnoses.  However, the Board need not address those because the competent evidence of record does not support a finding that any of the Veteran's mental health problems were caused by or related to his military service.  The Board finds that the February 2013 VA examination is more probative than the Veteran's own contentions regarding how his stressors and military service relate to his mental health problems.  While the February 2013 letter from Dr. HH stated that she supported the Veteran receiving PTSD benefits, she did not express any opinion as to how the Veteran's service was related to his disability.  The other VA examinations the Veteran underwent also ultimately concluded that the Veteran's military service was not related to his mental health conditions.  

It could be argued that the February 2013 VA examiner did not adequately address the Veteran's PTSD because he questioned the Veteran's credibility regarding his stressors, two of which the Board specifically found credible in a previous remand, however the examiner provided an opinion in the alternative and explained that all of the Veteran's mental health problems are related to factors outside of his military experience and the reported stressors.  As discussed above, there is no specific reason and basis requirement that would be imposed upon the examiner to explicitly address all evidence in the record.  Given that the examiner specifically opined as to the entirety of the Veteran's mental health situation in a detailed report, and specifically addressed how finding the Veteran's stressors credible impacted the examiners conclusions, the Board finds that the examiners opinion is adequately informative and highly probative for purposes of resolving the issues presented in the case.  

Additionally, the February 2013 VA examination is strengthened by the previous VA examinations which ultimately concluded that the Veteran's mental health conditions were not related to his stressors and military service, and instead were related to other factors such as reported abuse outside the military or events not related to military service.  These addendum opinions were considered inadequate because they questioned the veracity of the Veteran's stressor statement for purposes of PTSD, however, to the extent that they addressed conditions not based on the veracity of stressor statements, they can be considered probative.  

The January 2013 letter from Dr. H.H. on its face can be viewed as requiring a grant of PTSD benefits.  The letter comes from a VA medical professional who is certainly competent.  Further, in this circumstance her persuasiveness is bolstered by the fact that she has treated the Veteran for a period of time.  Unfortunately, the letter, along with the Veteran's medical history that contain PTSD and other mental health diagnoses do not  persuasively link his conditions to his military service.  The letter from Dr. H.H. only offers her opinion that getting benefits would be helpful to the Veteran and that he should receive them, her opinion along with the other medical records showing diagnoses do not offer probative value as to how the Veteran's military service relates to his various conditions. 

The Board also notes that all of the Veteran's examinations for PTSD were performed under DSM-IV, although VA recently amended the applicable regulations to transition to the use of the DSM-5, this amendment does not apply to claims that had been certified to the Board prior to August 4, 2014. See 80 Fed. Reg. 14308   (March 19, 2015).

The Board considered the Veteran's lay contentions that his current psychiatric disorders are related to service.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of his current psychiatric disorders, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The question of etiology in this case goes beyond a simple and immediately observable cause-and-effect relationship.  Moreover, even assuming the Veteran's lay assertions regarding etiology were competent, the Board nevertheless finds the VA examiner's opinions to be more probative, as they are based on a review of the record and his medical expertise.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection.  The benefit of the doubt doctrine is not for application, and the claims are denied.  See 38 C.F.R. § 3.102.







	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, is denied.

Service connection for substance abuse is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


